OPINION

Per Curiam:

Petitioner Kamala Hardin was charged by information with grand larceny, possession of stolen property, and forgery. Thereafter, Hardin filed a pretrial petition for a writ of habeas corpus. The district court granted Hardin habeas relief as to the grand larceny count, but denied such relief as to the possession of stolen property and forgery counts. In this original petition for a writ of mandamus or, in the alternative, a writ of prohibition, Hardin contends that the forgery count does not state a public offense against her. Specifically, Hardin argues *209that she cannot be convicted of forgery because she signed her true name to the document in question.1
Prohibition is the appropriate means of challenging the denial of a habeas petition grounded upon the claim that the indictment or information does not state a public offense. Lane v. Torvinen, 97 Nev. 121, 624 P.2d 1385 (1981); Husney v. O’Donnell, 95 Nev. 467, 596 P.2d 230 (1979); Sardis v. District Court, 85 Nev. 585, 460 P.2d 163 (1969); Garnick v. District Court, 81 Nev. 531, 407 P.2d 163 (1965); Houser v. District Court, 75 Nev. 465, 345 P.2d 766 (1959). In the cited cases, however, the petitioner challenged the indictment or information in its entirety. That is not the situation here. Hardin challenges the information only as it relates to the forgery count. The trial on the possession of stolen property count will not be affected by any action we take in this proceeding.
In Moore v. District Court, 96 Nev. 415, 610 P.2d 188 (1980), we held that a writ of mandamus would not issue to compel entry of partial summary judgment, since such relief would not dispose of the entire controversy. Although Moore arose in the civil setting, we believe its rationale is equally applicable in this case. Hardin’s trial would not be terminated even if we were to issue the requested writ. Accordingly, in the exercise of our discretion, we decline to rule at this time on Hardin’s challenge to the forgery count.
Petition denied.

Hardin does not challenge that portion of the information charging her with possession of stolen property.